Name: Commission Regulation (EC) No 468/94 of 2 March 1994 amending Annex VI to Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring hereto on agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: foodstuff;  marketing;  agricultural activity;  cultivation of agricultural land;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31994R0468Commission Regulation (EC) No 468/94 of 2 March 1994 amending Annex VI to Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring hereto on agricultural products and foodstuffs Official Journal L 059 , 03/03/1994 P. 0001 - 0002 Finnish special edition: Chapter 15 Volume 13 P. 0116 Swedish special edition: Chapter 15 Volume 13 P. 0116 COMMISSION REGULATION (EC) No 468/94 of 2 March 1994 amending Annex VI to Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring hereto on agricultural products and foodstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (1), as last amended by Commission Regulation (EEC) No 2608/93 (2), and in particular Article 13 thereof, Whereas according to Article 16 (5) of Regulation (EEC) No 2092/91 any use of substances not listed in Annex VI is excluded 12 months after the establishment of Annex VI, even where before such substances were authorized according to existing national provisions; Whereas certain Member States have considered that certain products should be added to Annex VI and have presented requests to the Commission to support these considerations; Whereas it has appeared from these requests that certain ingredients of non-agricultural origin are indispensable to make it possible for certain foodstuffs to be appropriately produced or preserved; whereas these compounds also are very commonly present in nature; Whereas it has appeared from these requests that certain agricultural products need to be added to section C of Annex VI and are required because these products appear not to be produced in sufficient quantities in the Community according to the organic production method while, on the contrary, that certain other products need to be deleted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the committee referred to in Article 14 of Regulation (EEC) No 2092/91, HAS ADOPTED THIS REGULATION: Article 1 Annex VI to Regulation (EEC) No 2092/91 is amended as defined in the Annex to the present Regulation. Article 2 This Regulation shall enter into force 15 days from the date of publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 198, 22. 7. 1991, p. 1. (2) OJ No L 239, 24. 9. 1993, p. 10. ANNEX 1. Section A. 1. (Food additives, including carriers) is amended as follows: - after E 330 (citric acid), the following compound is introduced: "" ID="1">'E 333> ID="2">calcium citrates> ID="3">-'">- after E 336 (potassium tartrate), the following compound is introduced: "" ID="1">'E 341 (i)> ID="2">monocalciumphosphate> ID="3">raising agent for self raising flour'">- after E 300 (ascorbic acid), the following compound is introduced: "" ID="1">'E 306> ID="2">tocopherol-rich extract> ID="3">anti-oxydant in fats and oils'">- after E 406 (agar), the following compound is introduced: "" ID="1">'E 407> ID="2">carrageenan> ID="3">-'">- after E 516 (calcium sulphate), the following compound is introduced: "" ID="1">'E 524> ID="2">sodiumhydroxyde> ID="3">surface treatment of Laugengebaeck'">2. Section B is amended as follows: - The following compounds are inserted after 'Potassium carbonate': "" ID="1">'Sodium carbonate> ID="2">Sugar production"> ID="1">Sodium hydroxyde> ID="2">Sugar protection, olive treatment"> ID="1">Sulphuric acid> ID="2">Sugar production'">- The specific condition 'greasing or releasing agent' with regard to the compound 'Vegetable oils' is replaced by 'greasing, releasing or anti-foaming agent'. - The following compound is inserted after 'Hazelnut shells': "" ID="1">'Rice meal> ID="2">-'">3. Section C is amended as follows: - The following products are added to sub-section C.1.1. after radish seeds: Acorns Fenugreek Acerola Chicory - The following products are deleted from sub-section C.1.1.: Pumpkin seeds - The following product is deleted from sub-section C.1.3.: Millet - The following products are added to section C.2.2.: Fructose - In sub-section C.2.3. the position 'Vinegar from fermented beverages other than wine' is amended with 'Vinegar other than vinegar from wine and applecider'. - In sub-section C.3. the position 'Milk powder and skimmed milk powder' is replaced by 'Buttermilk powder'. - The following product is added to section C.3.: Lactose